                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT
                                   4                             NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6       RUCHELL CINQUE MAGEE,                         Case No. 18-cv-03971-WHO (PR)

                                   7
                                                       Plaintiff,
                                                                                         ORDER OF DISMISSAL
                                   8
                                                 v.

                                   9       STEVEN ARKOWITZ, et al.,
                                                                                         Dkt. Nos. 5 and 13
                                  10
                                                       Defendants.

                                  11

                                  12          This federal civil rights action will be dismissed because plaintiff Ruchell Cinque
Northern District of California
 United States District Court




                                  13   Magee has failed to either (i) show cause why the suit should not be dismissed, or (ii) pay
                                  14   the $400.00 filing fee.
                                  15          Magee, a state prisoner and frequent litigant in federal court, filed this suit under
                                  16   42 U.S.C. § 1983 along with a motion to proceed in forma pauperis (IFP) under 28 U.S.C.
                                  17   § 1915.1 He was ordered to show cause on or before November 26, 2018 why 28 U.S.C.
                                  18   § 1915(g) does not bar pauper status in this action. (Order to Show Cause, Dkt. No. 9.)
                                  19   Section 1915(g) bars a prisoner from proceeding IFP if that prisoner has filed three or
                                  20   more suits or appeals that were dismissed as frivolous, malicious, or for failure to state a
                                  21   claim for relief. In the OSC, ten such suits were identified. (Dkt. No. 9 at 2-3.)
                                  22          Magee responded to the OSC by filing (i) a motion to stay the district court
                                  23   proceedings and (ii) a notice of appeal. (Dkt. Nos. 11 and 13.) These filings are not
                                  24   proper responses to the OSC nor do they show cause why section 1915(g) should not apply
                                  25   here. Consequently, this suit will be dismissed for failure to respond to the OSC or to
                                  26
                                  27   1
                                         In his complaint, Magee alleges state and federal actors have concealed evidence that in
                                  28   the 1970s he was acquitted of certain criminal charges, and that this concealment has
                                       injured him in various ways.
                                   1   otherwise show that section 1915(g) should not apply.
                                   2          Magee moves for a stay on grounds that the undersigned (i) lacks jurisdiction;
                                   3   (ii) “need[s] to stop run[n]ing its filthy mouth against [the] Constitutional Right [of] access
                                   4   to [the] Court”; and (iii) “is not qualified to act [as] judge in this matter [in] which he or
                                   5   she is named as [a] defendant for accepting [a] bribe.” (Dkt. No. 13 at 1-2.)
                                   6          Magee has shown no grounds for a stay. Furthermore, he offers no support for his
                                   7   allegations that the Court lacks jurisdiction, has impeded his access to the Court, or has
                                   8   accepted a bribe. The motion for a stay is DENIED.
                                   9          The Court notes that Magee named me as a defendant and filed a motion to
                                  10   disqualify. (Dkt. No. 3.) Because federal judges are immune from suit under § 1983, I am
                                  11   no longer a defendant in this case. (Dkt. No. 10 at 3-4.) Magee’s motion to disqualify was
                                  12   denied because it was unsupported. (Id. at 1-3.)
Northern District of California
 United States District Court




                                  13          To the extent that the motion to stay contains a motion to disqualify, it is DENIED.
                                  14   His conclusory allegations fail to provide any fact or reason on which a reasonable person
                                  15   would conclude that my impartiality might reasonably be questioned, or that otherwise
                                  16   indicate any bias or prejudice. 28 U.S.C. §§ 144 and 445; Yagman v. Republic Ins., 987
                                  17   F.2d 622, 626 (9th Cir. 1993) (citation omitted).
                                  18          This federal civil rights action is DISMISSED without prejudice to Magee bringing
                                  19   his claims in a new paid complaint. His motion to proceed IFP is DENIED. (Dkt. No. 5.)
                                  20          The Clerk shall terminate all pending motions and enter judgment in favor of
                                  21   defendants.
                                  22          IT IS SO ORDERED.
                                  23   Dated: December 4, 2018
                                                                                           _________________________
                                  24
                                                                                           WILLIAM H. ORRICK
                                  25                                                       United States District Judge
                                  26
                                  27

                                  28
                                                                                       2
